Name: Commission Regulation (EC) No 1170/94 of 24 May 1994 amending Regulation (EEC) No 1962/92 establishing the forecast supply balance for glucose and Community aid for the supply to the Canary Islands of certain cereal products of Community origin
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  trade;  economic policy;  regions of EU Member States
 Date Published: nan

 25. 5. 94 Official Journal of the European Communities No L 130/25 COMMISSION REGULATION (EC) No 1170/94 of 24 May 1994 amending Regulation (EEC) No 1962/92 establishing the forecast supply balance for glucose and Community aid for the supply to the Canary Islands of certain cereal products of Community origin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Canary Islands ('), as last amended by Commission Regu ­ lation (EEC) No 1974/93 (2), and in particular Article 3 (4) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1601 /92, Commission Regulation (EEC) No 1962/92 (3), as last amended by Regulation (EEC) No 1 770/93 (4) fixes the amount of aid for the supply to the Canary Islands of glucose of Community origin ; whereas this aid is fixed at an amount equal to the export refunds for the products in question plus a fixed component to take account of deli ­ veries of relatively small quantities ; whereas the same criteria must be applied when fixing the amount of aid for the supply of groats and cereal meals other than of durum wheat ; whereas Regulation (EEC) No 1962/92 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The following text is hereby added to Article 2 of Regula ­ tion (EEC) No 1962/92 : '4. The amount of the aid for supplying the Canary Islands with groats and meals falling within CN codes ex 1103 12, ex 1103 13, ex 1103 19, 1103 21 and ex 1103 29 and manufactured from cereals processed in the rest of the Community shall be equal to the export refunds for those products in force on the day the application for an aid certificate was lodged, plus ECU 3 per tonne.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1994. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 173, 27. 6. 1992, p. 13 . 0 OJ No L 180, 23. 7. 1993, p. 26 . 0 OJ No L 197, 16. 7. 1992, p. 45. I4) OJ No L 162, 3. 7. 1993, p. 12.